BeogdeN, J.
Both the plaintiff and the defendant are nonresidents of North Carolina, but the question of proper venue upon the facts disclosed becomes immaterial if the demurrer ore tenus should be sustained. It is manifest upon the facts appearing in the record that the plaintiff and those composing her party undertook a long trip by rail after full knowledge that they had no funds to procure necessary food and lodging. Moreover, they paid the exacted fare voluntarily before the journey began. As the cause of action rests exclusively upon lack of sufficient money to procure reasonable comforts while traveling, we are of the opinion, and so hold, that the demurrer ore tenus should have been sustained. Snipes v. Monds, 190 N. C., 191, 129 S. E., 413; Seawell v. Cole, 194 N. C., 546, 140 S. E., 85.
Reversed.